Citation Nr: 0529790	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  

2.  Entitlement to an increased rating for disability of the 
right knee manifested by instability, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to September 1983.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1999 rating decision 
in which the RO denied a rating greater than 10 percent for 
residuals of a right knee injury, and denied a compensable 
rating for right ear hearing loss.  

In February 2001, the Board remanded the veteran's claims to 
the RO for additional development.  In January 2002, the RO 
awarded a 20 percent evaluation for right knee arthritis 
separate from the previously assigned 10 percent rating.  
This was made effective June 11, 1999.  (Parenthetically, the 
Board notes that as the RO has identified right knee 
arthritis as a residual of the veteran's right knee injury, 
that issue is presumed to also be in appellate status.)  

Following the return of the veteran's claims to the Board 
from the RO, the Board subsequently determined that further 
evidentiary development of the claims on appeal was warranted 
and undertook such development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002) and Board procedures then in effect.  

Later, however, the provision of 38 C.F.R. § 19.9 that 
conferred upon the Board authority to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
September 2003, the Board remanded to the RO the issues on 
appeal for accomplishment of the actions directed by the 
Board.  Thereafter, following completion of the requested 
development, the RO continued its denial of the veteran's 
claims (as reflected in the July 2005 supplemental SOC 
(SSOC)), and returned these matters to the Board.  

As a final preliminary matter, the Board notes that in March 
2001 and April 2003, the veteran filed applications for an 
annual clothing allowance (see VA Form 21-8678).  A review of 
the claims file reflects that the RO has not considered the 
veteran's applications.  As the veteran's claim for an annual 
clothing allowance has not been adjudicated by the RO, it is 
not before the Board; hence, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Audiological evaluations reflect hearing loss manifested 
by Level V hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  

2.  The veteran's right knee exhibits no more than slight 
instability.  

3.  The veteran's right knee arthritis is manifested by 
subjective complaints of chronic pain, and objective findings 
of no worse than 45 degrees of flexion or overall full 
extension of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.1, 4.2, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2005); 38 C.F.R. § 4.85 
(1998).  

2.  The criteria for a rating greater than 10 percent for 
disability of the right knee manifested by instability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2005).  

3.  The criteria for a rating greater than 20 percent for 
right knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through May 2001 and December 2003 notice 
letters, a January 1999 statement of the case (SOC), and 
SSOCs dated in July 1999, January 2002, April 2005, and July 
2005, the RO notified the veteran and his representative of 
the legal criteria governing his claims, the evidence that 
had been considered in connection with his claims, and the 
bases for the denial of his claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the May 2001 and December 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The veteran was also requested to submit evidence pertinent 
to his claims that he had in his possession.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
noted above, the four requirements have been met.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Medical records from the VA Medical Center (VAMC) in 
Columbia, South Carolina (Dorn Veterans' Hospital) have been 
associated with the claims file, as well as a report of 
examination from Florence Orthopaedic Associates; and an 
audiogram from Ear, Nose, Throat & Facial Plastic Surgery 
Associates.  Additionally, the veteran has undergone a number 
of VA examinations in relation to his claims, the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Right Ear Hearing Loss

In November 1998, the veteran sought a compensable rating for 
his service-connected right ear hearing loss.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  If impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including deafness in both ears, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  

During the course of this appeal, Congress amended 38 
U.S.C.A. § 1160(a)(3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).  As there is 
no indication that the amendment is intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the amendment, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provision.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  If an increase is 
warranted on the basis of the revised the criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOGCPREC 3-
2000.  

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service connected where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  See 38 C.F.R. 
§ 3.383(a)(3).  

Additionally, with regarding to rating hearing loss, the 
regulations as amended during the pendency of the veteran's 
claim, from June 10, 1999, see 64 Fed. Reg. 25210 (May 11, 
1999), also allow for evaluating exceptional patterns of 
hearing impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2005).

The evidence of record reflects on VA audiological testing in 
December 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
50
60
70
LEFT
15
15
15
25
50

Pure tone threshold averages were 60 decibels (dB) in the 
right ear and 26 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and 94 percent in the left ear.  

A report of a June 1999 VA audiological evaluation reflects 
the examiner's opinion that the evaluation was an 
exaggeration based on the veteran's responses and not 
sufficient for rating purposes.  

A report of an October 2002 Ear, Nose, Throat & Facial 
Plastic Surgery Associates audiogram reflects that with 
respect to his right ear, the veteran did not register 
responses during the hearing test.  With respect to the left 
ear, pure tone thresholds, in decibels, were 500/45, 1000/50, 
2000/50, and 4000/70.  Speech recognition ability of 56 
percent was noted in the right ear and 76 percent in the left 
ear.  The audiometric findings were noted to reveal mixed 
hearing loss in the right ear with nerve loss reportedly in 
the left ear.  

On audiological testing in January 2005 the examiner noted 
that the veteran's testing behavior was inconsistent and that 
the audiological examination was the second session with a 
different audiologist.  On testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
55
50
LEFT
15
15
20
20
20

Pure tone threshold averages were 56 dB in the right ear and 
19 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and 92 
percent in the left ear.  

The Board notes, initially, that on none of the above noted 
VA audiological evaluations was pure tone thresholds for the 
right ear at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), 55 decibels or more.  
Additionally, none of the evaluations reveal pure tone 
thresholds of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Thus, consideration of the 
criteria for evaluating exceptional patterns of hearing 
impairment is not warranted.  See 38 C.F.R. § 4.86 (2005).

Otherwise, applying the method for evaluating hearing loss to 
the results of the December 1998 and January 2005 audiometric 
evaluations, the veteran has Level V hearing acuity in the 
right ear.  The Board additionally notes that with respect to 
the nonservice-connected left ear, the evidence reflects that 
the veteran did have hearing impairment which met the 
provisions of 38 C.F.R. § 3.385.  However, neither the 
December 1998 or January 2005 audiometric evaluations, nor 
the October 2002 private audiological evaluation, reflect 
total deafness in the left ear.  Furthermore, total deafness 
was not reflected in the service-connected right ear nor was 
there right ear hearing loss compensable to a degree of 10 
percent or more.  In this regard, the Board has considered 
the veteran's lack of response with respect to right ear 
testing on audiological evaluation in October 2002.  However, 
an explanation was not provided by the audiologist for the 
veteran's lack of response, e.g., loss of hearing acuity, and 
the audiologist otherwise noted that the veteran had mixed 
hearing loss in the right ear.  Thus, based on the evidence 
of record, special consideration for compensation as a paired 
organ under 38 C.F.R. § 4.85(f) is not applicable under 
either version of the regulation.  Accordingly, the left ear 
hearing impairment is assigned a Roman numeral designation of 
I.  38 C.F.R. § 4.85(f).  When these designations of impaired 
efficiency (Level V for the right ear and Level I for the 
left ear) are applied to Table VII, the findings warrant a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board must make its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
noncompensable rating currently assigned for right ear 
hearing loss is proper, and that the criteria for a higher 
evaluation have not been met.  

B.  Right Knee Disability

The veteran's disability of the right knee manifested by 
instability is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which is indicative 
of instability or recurrent subluxation.  Under Diagnostic 
Code 5257, a 10 percent rating is warranted for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment, and a 30 percent rating is warranted for severe 
impairment.  

Considering the evidence of record in light of the above 
noted criteria, the Board finds that no more than a 10 
percent rating is warranted for the veteran's right knee 
instability.  Here, the medical evidence reflects reports of 
VA examination dated in December 1998 and June 1999, neither 
of which reveals any objective evidence of instability of the 
right knee.  The report of an October 2001 VA examination 
reflects the veteran's report of lateral and posterior 
instability of the right knee.  Clinical evaluation revealed 
slight laxity of the anterior cruciate ligament, and no 
laxity of the posterior cruciate or medial collateral 
ligaments.  Lateral instability was noted with valgus 
distraction.  The most recent VA examination in November 2004 
reveals the veteran's report of instability of the right knee 
and that his right knee gave out unless he wore a knee 
support.  Clinical evaluation of the right knee revealed 
negative anterior and posterior drawer sign.  There was 
valgus instability without varus instability.  

Here, the Board notes that there is simply a lack of medical 
evidence that would reflect moderate or severe impairment due 
to right knee instability.  As noted above, the objective 
medical evidence reveals no more than slight laxity of the 
anterior cruciate ligament and a diagnosis of instability.  
Hence, the Board finds that the evidence establishes no more 
than slight instability of the right knee, consistent with 
the assignment of the current 10 percent rating.  

With respect to the veteran's right knee arthritis, that 
disability is evaluated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (for traumatic 
arthritis), which is rated as degenerative arthritis under 
Diagnostic Code 5003, which, in turn, is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (here, 
Diagnostic Codes 5260 or 5261).  Under Diagnostic Code 5003, 
when the limitation of motion of the specified joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, arthritis is rated as 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations; and 10 percent 
disabling with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted if limitation of flexion of the leg is limited to 
60 degrees, a 10 percent rating is warranted if flexion is 
limited to 45 degrees, a 20 percent rating is warranted if 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted if limitation of extension of the leg is limited to 
5 degrees, a 10 percent rating is warranted if extension is 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that no more than a 20 
percent rating is warranted for the veteran's right knee 
arthritis.  

In this case, flexion of the right knee was limited on VA and 
private examination to no worse than 45 degrees.  This would 
warrant a 10 percent evaluation under Diagnostic Code 5260.  
With respect to extension of the right knee, the Board notes 
that the medical evidence reflects an overall consistent 
showing of full extension.  In this respect, during a June 
1999 VA examination the veteran was noted to lack 45 degrees 
of extension.  However, at that time, the examiner noted that 
there was a strong inconsistency between subjective and 
objective findings.  The examiner noted an example of the 
inconsistency as the veteran being unable to extend his right 
knee.  Thereafter, a report of May 2002 private examination 
revealed the veteran to lack 10 degrees of extension.  
However, VA examinations in December 1998 and October 2001, 
and most recently in November 2004, reflect full extension of 
the right knee.  Thus, the Board does not find that the 
medical evidence reflects a consistent showing of limitation 
of right knee extension that would warrant even a 
noncompensable rating under Diagnostic Code 5261.  See also 
VAOPGCPREC 9-2004 (September 17, 2004) (Separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability based on limitation of motion of the 
same joint).  

Furthermore, as noted above, under Diagnostic Code 5003, when 
the limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes based on limitation of motion, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  However, 
where as here, the disability only involves one major joint, 
the right knee, in such a situation no more than a 10 percent 
rating would be assignable under Diagnostic Code 5003.  

The Board also notes that, even with consideration of any 
functional loss due to pain and other factors under 38 C.F.R. 
§§ 4.40 and 4.45, no more than the current 20 percent rating 
is assignable.  The veteran has complained of pain with 
activity, particularly prolonged standing and walking.  
During the November 2004 VA examination, flexion of the 
veteran's right knee was reported as limited to 45 degrees 
and extension was 0 degrees or full.  See 38 C.F.R. § 4.71, 
Plate II.  Radiographic findings at that time noted mild 
osteoarthritis with anterior compartment narrowing and 
osteophyte formation.  The examiner noted that the veteran's 
joints had no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Thus, there simply is no clinical evidence to suggest that, 
even with flare-ups of pain with prolonged walking or 
standing (as alleged), the veteran's pain is so disabling as 
to approximate the level of impairment required for 
assignment of more than the current 20 percent rating based 
on limitation of flexion.  Additionally, as noted above, the 
record does not suggest any limitation of function beyond 
that for the 0 percent rating for limitation of extension.  

For all the foregoing reasons, the Board finds that the 10 
percent and 20 percent ratings currently assigned for 
disability of the right knee manifested by instability and 
for right knee arthritis, respectively, are proper, and that 
the criteria for higher evaluations have not been met.  

C.  Extra-schedular Consideration

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
right ear hearing loss or either of his right knee 
disabilities (arthritic changes and instability) is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2005) (cited to in the January 2002 SSOC).  
While the veteran has reported that he is unable to work due 
to his right knee pain, there simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  In this respect, the VA 
examiner in November 2004 noted that the veteran, "may need 
to seek employment that would accommodate his restrictions of 
his right knee."  However, the examiner does not go as far 
as to imply that the veteran's right knee markedly interferes 
with employment, and neither the veteran nor his 
representative has otherwise alluded to the existence or 
identified evidence which does so.  The Board also notes 
that, there also is no evidence of frequent periods of 
treatment, much less hospitalization, for right ear hearing 
loss or right knee disability, or evidence that any 
disability affecting the veteran's right ear hearing or right 
knee has otherwise rendered impractical the application of 
the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

D.  Conclusion

For all the foregoing reasons, the claims for a compensable 
rating for right ear hearing loss, for a rating greater than 
10 percent for disability of the right knee manifested by 
instability, and for a rating greater than 20 percent for 
right knee arthritis must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.  

Entitlement to a rating greater than 10 percent for 
disability of the right knee manifested by instability is 
denied.  

Entitlement to a rating greater than 20 percent for right 
knee arthritis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


